TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00571-CV



                               City of Garland, Texas, Appellant

                                                 v.

                         Public Utility Commission of Texas, Appellee


         DIRECT APPEAL FROM THE PUBLIC UTILITY COMMISSION OF TEXAS



                            MEMORANDUM OPINION


               The Public Utility Commission of Texas has filed a Motion to Extend Abatement

Pending Adoption of Amended Rule. The deadlines in this case were originally abated on

February 27, 2007, effective until June 25, 2007. We grant the motion.

               This appeal is abated until further order of this Court. The parties may file a motion

to lift the abatement based on changed circumstances. This Court’s order staying enforcement of

portions of the challenged rule, signed September 29, 2006, and modified by order signed

January 12, 2007, remains in effect. The Public Utility Commission of Texas shall file a report on

the status of this case by August 20, 2007.



                                              G. Alan Waldrop, Justice

Before Justices Puryear, Pemberton and Waldrop

Abated

Filed: July 13, 2007